HOUSTON, Justice
(concurring specially).
How long? Oh, how long, Alabama, will you remain in the Jurassic period of jurisprudence? Only punitive damages for wrongful death! A result of judicial error. When there are joint tort-feasors you must punish and deter each only for the wrong that each commits; however, punitive damages cannot be apportioned based upon each tort-feasor’s wrong! A result of juridical error. A defendant reaps the benefit of these judicial errors this time; frequently, a plaintiff reaps the benefit of these errors. Therefore, the benefits and the disadvantages of these errors fall indiscriminately on all parties. The Alabama Supreme Court is an error-correcting Court. Like charity, error correcting should begin at home.
I have long since given up dissenting in these cases. However, every now and again, I must be a gadfly and warn against the fallacy of judicial inerrancy. Because the law is what it is, I concur.
If this special concurrence is nebulous, see my 17-page dissent in a case relied on heavily in the majority opinion, Tatum v. Schering Corp., 523 So.2d 1042, 1047-63 (Ala.1988) (Houston, J., dissenting).